DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 10/25/2018 as a continuation of PCT/US2017/0286666 filed 04/20/2017. PCT/US2017/028666 claims benefit of provisional application no. 62/327,917, filed 04/26/2016.

Status of the Claims
Claims 1, 2, 4-6, 20, 24 and 101-113 are pending; claims 3, 7-19, 21-23 and 25-100 are canceled; claims 1, 2, 4-6, 20, 24, 101, 103, 104, 109 and 110 are amended. Claims 1, 2 4-6, 20, 24 and 101-113 are examined below.

Information Disclosure Statements
The information disclosure statement (IDS) filed 08/16/2021 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous objection to the color drawings was withdrawn in response to Applicant’s amended drawings (filed in black and white).
	The previous objections to claims 2, 104 and 110 regarding a typographical error are withdrawn in response to Applicant’s amendments to the claims.
	The previous rejection of claims under 35 U.S.C. 102, as anticipated by Hiller et al., is withdrawn in response to Applicant’s amendments to the claims; however, see the new grounds of rejection set forth below addressing the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The independent claims 1, 103 and 109 recite a large genus of distinct Crohn’s Disease trigger food preparations which are described only in terms of functional language, i.e. the plurality that each have a raw p-value of ≤0.07 or a FDR multiplicity adjusted p-value of ≤0.10. See further functional limitations recited at independent claim 103, limiting the claim to at least 70% of the plurality to those that have a raw-p-value of <0.07 or an FDR multiplicity adjusted p-value of <0.10. See also the functional language at claims 6, 105 and 111, reciting wherein the plurality…each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08. 
Although the claims have been amended to recite “wherein at least two of the distinct Crohn’s Disease trigger food preparations are selected from the group consisting of avocado, cane sugar, chocolate, honey, oyster, and sardine” (claim 1, and see further claim 103, “at least three” and claim 109 “at least four”, the list at claim 109 further inclusive of blueberry, butter, halibut, and parsley), this list fails to provide a representative structure such that one can readily 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus.. .requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
	In the present case, there is insufficient evidence of such an established structure-function correlation or relationship such that one of ordinary skill in the art can readily visualize which food preparations impart the desired/recited functional limitations (serve as Crohn’s Disease food preparations, of all the many possible food preparations that would be encompassed by the recited language) and achieved the desired raw of FDR multiplicity adjusted p-value). The originally filed specification lacks any disclosure of a core structure, such as a particularly required feature/species of such a preparation, combination or panel of the Crohn’s Disease trigger preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no way to confirm what preparations as claimed (or 
Crohn’s Disease).
Although the originally filed specification provides at Table 2 (in the appendix to the specification, and also some recited at the amended claims/dependent claims), statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value, these species are not necessarily representative of all trigger food preparations which could be encompassed by the broad language at the independent claims (one cannot envision based on these species, what other species also would exhibit the desired p-values, for example), and further, since p-value is a value determined based on a given population, such as based on a patient group that is not diagnosed or suspected of having Crohn’s Disease (see para [0008] of Applicant’s originally filed specification, or see also para [0073], as a variable adjusted based on other factors such as age and/or gender), the p-values do not appear to be characteristic of the food preparations themselves. This table fails to correlate any particular feature/structure of the preparations themselves, with p-value. Also the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as an “Crohn’s disease trigger food preparation” or “Crohn’s Disease trigger food preparation”.
Furthermore, knowing the identity of one particular food preparation that may be correlated with Crohn’s disease does not put one in possession of any and all food preparations 
See also what was known in the prior art, which supports that p-value is not an inherent or characteristic variable specific to a given product, but rather is a measure of how significant are the results of a method. Dahiru et al., P-value, A True Test Of Statistical Significance? A Cautionary Note, Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26 (IDS entered 01/13/2021), teach p-value is generally accepted as a measure of how significant the results of a method/assay are (see for example page 21, col. 1, paras 1-2, is a test carried out considered ‘statistically significant’). See at page 22, col. 1, para 3, the P stands for probability and measures how likely it is that any observed difference between two groups is due to chance; since it is a measure of how likely an observed difference between two groups is due to chance, it’s a measure of a result derived from method. This supports that p-values are not measures of any particular product itself, such as a food preparation as claimed. There are many factors which influence a p-value, see for example Dahiru et al., at page 24, col. 1, factors such as size of the observed effect, sample size, spread of the data, these are all factors associated with performance of a method, not with a product/device, such as a test panel kit or a given food preparation, as claimed.

See also Zeng et al., Variable Food-specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults, PLOS ONE, 8(1), 2013, (9 pages). Zeng et al. also supports that measuring food-specific immune response can be unpredictable. See at page 6, col. 2, Discussion, para 1, Zeng teach that although testing for the presence of food-specific IgG has been regarded as a potential tool for the diagnosis of food allergy/intolerance, it’s the accuracy and clinical utility of such testing that remain unclear. Zeng report that in their study, the testing for IgGs against 15 foods varied widely. Zeng also indicate that factors influencing accuracy/measurement of IgG include factors such as the extraction and immobilization efficiency of the allergens to the ELISA plate and cross-reactivity (see Discussion, para 2).
Zeng et al. supports that simply having knowledge of a potential food group would not put one is possession of a test kit having the desired statistical significance; one would also need to identify particular components or antigens therein for extraction and coupling. The originally filed specification’s disclosure of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance.
For all of these reasons, the present specification fails to provide adequate written description for the broad genus of Crohn’s Disease trigger food preparations, described based on desired p-value, as claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 103, 105, 109 and 111 are rejected for indefinite claim language because the claims recite the food preparations in terms of functional limitation/ability, namely the ability to have/exhibit raw p-value or FDR multiplicity adjusted p-value (see claims 1, 103 and 109 “the plurality of distinct Crohn’s Disease food preparations each have a raw p-value of ≤0.07 or false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”; claims 6, 105 and 111 “each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. 
In the present case, the recited claims fail to specify what structures or materials perform the noted functions (it is also noted the present claim is a product, not a method).
The present claims do not provide a discernable boundary on what performs the recited/claimed function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. (Also, notably the claimed invention is a product, not a method.) The recited function might be achieved/impacted 
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Calenhoff et al., US Patent No. 4,528,267.
Independent claim 1 recites the claim language, “consisting essentially of:” at the preamble. See MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
	Calenhoff et al. teach providing allergens covalently adhered to solid supports (col. 2, lines 18-25, lines 44-53, thereby addressing food preparations immobilized to an individually addressable solid carrier). Calenhoff does teach extracts of specific foods (see Examples 7 and 17), the list including for example avocado, cane sugar, honey, chocolate and oyster (see at Example 17, wells each having adhered to a BSA-allergen extract conjugate,  thereby addressing a solid support comprising at least two of the foods preparations recited at amended claims 1).
Regarding the limitations that the kit is a “Crohn’s Disease test kit panel”, that the food preparations are “Crohn’s disease trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“Crohn’s disease test kit panel”), Applicant is reminded that the normal DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “Crohn’s disease” imparts no distinguishing, structural limitations which could be used to differentiated “Crohn’s disease trigger food preparations” from any other type of “food preparations”. In the present case, Calenhoff is teaching a kit product as claimed, namely is teaching a solid support having immobilized thereon at least two food preparations (extracts) from those listed at claim 1 (see the wells of a microtiter plate, each well containing an allergen adhered thereon, each well having an allergen from the list at Example 17, the list containing more than at least 2 recited at claim 1, see as cited above).
Structurally, the prior art product is indistinguishable from that which is claimed, and as a result the solid support of Calenhoff at Example 17 anticipates the independent claim.
Regarding the limitations of claims 1 “wherein the plurality of distinct Crohn’s disease food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct Crohn’ disease food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of 
Regarding claim 2, although Applicant’s elected species is a panel comprising all of the preparations listed at claim 2, it is noted that the present claim language as pending still recites wherein the plurality includes “at least six food preparations” from those listed at claim 2. 
Calenhoff at example 17 does anticipate the claim, see Calenhoff teach (from the recited species at the claim, a well for each of almond, avocado,  buckwheat, sugar cane, celery, chili pepper, chocolate, clam, cola nut, corn, cucumber, eggplant, garlic, grapefruit, green pea, green pepper, honey, lemon, lima bean, malt, mustard, oat, olive, onion, orange, oyster, peach, rice, rye, safflower, scallop, spinach, squashes, strawberry, string bean, sunflower seed, tea, pinto bean, walnut, wheat, brewer’s yeast, pineapple, sole, blueberry, chicken, cinnamon, turkey, cow’s milk, egg, coffee, halibut, beef, Swiss cheese, lobster, parsley, cheddar cheese, goat’s milk, banana, and American cheese, thereby addressing claim 2 (at least 6), claims 4, 104 and 110 (at least 8), claim 5 (at least 12), claim 101 (at least 15), claim 103 (at least 3) and claim109 (at least 4)).
Regarding claims 20, 106 and 112, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”. Calenhoff does teach providing 
Regarding claims 24, 102, 107, 108 and 113 see as cited above, Calenhoff teach allergen at each well (thereby addressing micro-well plate, see also col. 5, line 5, further a micro-well plate addressing a solid carrier that is an array (an array of wells)).
Regarding claims 105 and 111, see above analyses at claim 6 (as the same applies presently).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 104 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Calenhoff et al. in view of Dantini et al., Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021) and Lavine, E., Blood testing for sensitivity, allergy or intolerance to food, CMAJ, 184(6), (2012), p. 666-668.
Calenhoff is as cited in detail previously above (see under 35 U.S.C. 102); however, Calenhoff fails to teach Applicant’s elected panel, namely fails to teach at their single example at Example 17 (from those at Example 7), all of the species recited at claim 2 (and 104 and 110, namely missing, apple, barley, broccoli, cabbage, cantaloupe, carrot, cauliflower, corn, lettuce, 
Although not specifically from the Example of Calenhoff comprising the plate with wells with each of the allergens as cited previously above (example 17), Calenhoff does teach examples of other extracts used in other examples of Calenhoff, including each of carrot, sweet potato, tomato, shrimp, soybean, barley, peanut, cabbage, apple, corn, potato and tobacco (thereby the disclosure only omitting cantaloupe, sardine, broccoli, cauliflower, butter and cottage cheese as claimed) (e.g., see Calenhoff example 16).
Dantini teach an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a solid support comprising immobilized food allergen (see para [0014]). Dantini teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, tea (see paras [0024] and [0047]).
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, 
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
 Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the comprehensive assay (ELISA) of Calenhoff (the array of wells at Example 17), the plate comprising a plurality of immobilized allergens with the additional allergens, namely those indicated above as absent from Calenhoff, for example by selecting within the other examples of Calenhoff, and also as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a cause of a subject’s hypersensitivity to an unknown food source from a greater possible number of allergens.  
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining the different known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 

Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Calenhoff, Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by Calenhoff, namely a solid support device comprising a plurality of immobilized food allergens intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine). One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects as a result of allergy), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success because like Dantini, Calenhoff, teach their invention is focused on allowing a practitioner to screen large numbers of possible antigens (Calenhoff screening large numbers to measure potency), particularly food allergens. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with .

Claim 1, 2, 4-6, 20, 24, 101-103, 105-109 and 111-113 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller et al. in view of Dantini et al., Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021), Calenoff et al., US Patent No. 4,963,356 and Lavine, E., Blood testing for sensitivity, allergy or intolerance to food, CMAJ, 184(6), (2012), p. 666-668.
Independent claim 1 recites the claim language, “consisting essentially of:” at the preamble. See MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Hiller et al. (see Hiller abstract, page 6, paras 2, 3 and 4; page 7, para 3; page 19, paras 4 and 7; page 22) teaches a test kit panel product comprising a plurality of distinct food preparations immobilized to an individually addressable respective solid carrier (a microarray is taught by Hiller, see at para [0068] of the originally filed specification, a microarray as in Hiller is consistent with the type of solid carrier presently recited).
Regarding the limitations that the kit is a “Crohn’s Disease test kit panel”, that the food preparations are “Crohn’s disease food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“A Crohn’s Disease test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it addresses the claim.
In the present case, the recitation “Crohn’s disease” imparts no distinguishing, structural limitations which could be used to differentiate “Crohn’s disease trigger food preparations” from any other type of “food preparations”. 

Further regarding the limitations of claims 1 “wherein the plurality of distinct Crohn’s disease food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct Crohn’ disease food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.
Hiller et al. teach a test kit panel substantially as claimed, Hiller teaching arrays of immobilized allergens including for example carrot, celery, peanut, and apple (see page 19, para 4); however Hiller et al. fails to teach Applicant’s elected species (or at least two of the species recited at claim 1 and fails to teach Applicant’s elected panel at claim 2). 
Dantini teach an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a 
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, blueberry, cheddar cheese, goat’s milk, halibut, malt, yogurt and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches a list including safflower, orange, butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Calenoff also disclose art known food allergen extracts, the list of Calenhoff also overlapping many of the species as taught by the art cited above, Calenoff further teaching for example allergen extract for American cheese, and Swiss cheese (see col. 26, Example 10, food allergen extracts).

	Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified test kit panel of Hiller et al., namely the device comprising a plurality of allergens in order to provide a comprehensive panel, combining allergens as taught by Dantini, Warthoe, Power, Calenoff and Lavine, in order to be able to diagnose one’s hypersensitivity to particular foods, and further in order to allow a practitioner to screen for a cause of a subject’s hypersensitivity to an unknown food source (as in Dantini, a comprehensive panel to screen for cause). 
	Additionally, it would have been obvious to have arrived at the complete panel comprising the species as recited (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by both Hiller and further Dantini, see Hiller page 6, paras 2 and 3 and Dantini at paras [0042]-[0043]). Specifically the ordinarily skilled artisan would appreciate that the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success modifying Hiller because Hiller teach their invention allows detection of practically an unlimited amount of allergens.

One of ordinary skill in the art would have a reasonable expectation of success because both Hiller and Dantini teach inventions focused on allowing a practitioner to screen large numbers of possible antigens (this is desirable in the art, as supported by both of these references), particularly food allergens, for immunoglobulin response using a singular solid support device, the base device of Hiller specifically taught as limitless to the amount of potential allergens which can be immobilized. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens 
The combination of the cited art as set forth above addresses claims 1, 2, 4, 5, 101, 103, 104, 109 and 110 (see also Hiller at page 19, para 7, Hiller teach at least 10, preferably at least 50, still preferred at least 90 different immobilized allergens).
 Regarding claim 20, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
Regarding claims 24 and 102, see Hiller teach a microarray chip, page 6, para 5.
Regarding independent claims 103 and 105, the language recited at claim 103 is substantially similar to that recited at claim 1. Claim 103 differs from claim 1 in that the claim recites “comprising” in place of “consisting essentially of” and recites “a plurality of distinct Crohn’s disease trigger food preparations” in place of “a plurality of distinct Crohn’s disease food preparations”, and “at least three of the distinct Crohn’s Disease trigger food preparations” as recited. See the reasoning as set forth in detail previously above, for the reasons as indicated, Hiller and the cited art addresses the claim.
Regarding claim 106, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified 
Regarding claims 107 and 108, see Hiller teach a microarray chip, page 6, para 5.
See also this is the case regarding independent claims 109 and 111 (the claim language is substantially similar to claim 1, and differs in that claim 109 refer to the plurality as “a plurality of distinct Crohn’s Disease trigger food preparations” and recites “at least four”). See the reasoning as set forth in detail previously above, for the reasons as indicated, and the cited art addresses the claims.
Regarding claim 112, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
Regarding claim 113, see Hiller teach a microarray chip, page 6, para 5.

Claim 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 103 as being unpatentable over Dantini et al. in view of Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021), .
Independent claim 1 recites the claim language, “consisting essentially of:” at the preamble. See as discussed previously above, MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Dantini et al. teaches a test kit panel product comprising a plurality of distinct food preparations immobilized to an individually addressable respective solid carrier (e.g., paras [0015], [0024], [0046], [0047] and ELISA comprising food allergen immobilized on a microtiter plate). Dantini teach for example an ELISA comprising each of apple, broccoli, almond, barley, 
Regarding the limitations that the kit is an “Crohn’s disease test kit panel”, that the food preparations are “Crohn’s disease food preparations”, see as discussed previously above, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“Crohn’s disease test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “Crohn’s disease” imparts no distinguishing, structural limitations which could be used to differentiate “Crohn’s disease food preparations” from any other type of “food preparations”. 
In this case, Dantini et al. is teaching a kit product comprising a solid support having immobilized thereon, food preparations (food allergens). Structurally, the prior art product of Dantini is substantially similar to that claimed.
Regarding the limitations of claims 1 “wherein the plurality of distinct Crohn’s disease food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity 
Of Applicant’s elected panel species, Dantini does teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, beef, baker’s yeast, cashew, chicken, cinnamon, claim, coffee, grape, lettuce, lima bean, lobster, pork, safflower, scallop, shrimp, strawberry, turkey, yogurt, tea (see paras [0024] and [0047]).
However, Dantini et al. fails to teach their comprehensive list as including the allergens (food preparations) green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, 
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, blueberry, cheddar cheese, goat’s milk, halibut, malt, yogurt and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches a list including safflower, orange, butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Calenoff also disclose art known food allergen extracts, the list of Calenhoff also overlapping many of the species as taught by the art cited above, Calenoff further teaching for example allergen extract for American cheese, and Swiss cheese (see col. 26, Example 10, food allergen extracts).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110, thereby also addressing amended claims 1, 103, and 109), it would have been prima facie obvious to one of ordinary skill in the art at the time the 
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success adding the additional allergens since the purpose of Dantini is to provide a comprehensive (complete) test.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe, Calenoff and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by Dantini, namely a solid 
One of ordinary skill in the art would have a reasonable expectation of success because Dantini teach their invention is focused on allowing a practitioner to screen large numbers of possible antigens, particularly food allergens, for immunoglobulin response using a singular solid support device. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Dantini, Power, Warthoe, Calenoff, Lavine all list/indicate allergens that are art recognized).
Regarding claims 4, 5 and 101, see Dantini at e.g., para [0047].
Regarding claim 20, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini does teach coated allergen extract (para [0065]).
Regarding claims 24 and 102, see Dantini teach a microwell plate (see previously cited above), the wells of a micro well plate arranged in an array (the structure does address an array).

Regarding claim 104, see Dantini et al. teach a panel comprising at least 8 of the claimed plurality as recited at present claim 104 (see Dantini para [0047])
Regarding claim 106, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini is disclosing coating allergen extract at the wells.
Regarding claims 107 and 108, see Dantini teach a microwell plate (see previously cited above), the wells of a micro well plate arranged in an array (the structure does address an array).
See also this is the case regarding independent claims 109 and 111 (the claim language is substantially similar to claim 1, and differs in that claim 109 refer to the plurality as “a plurality of distinct Crohn’s disease trigger food preparations”). See the reasoning as set forth in detail previously above, for the reasons as indicated, Dantini and the art addresses the claim.
Regarding claim 110, see Dantini et al. teach a panel comprising at least 8 of the claimed plurality as recited at present claim 104 (see Dantini para [0047])
Regarding claim 112, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini is disclosing coating allergen extract at the wells.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


16/441,902
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17 and 134-144 of copending Application No. 16/441,902 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1 and 71). See the copending application at claim 127, teaching many of the same food preparations as presently recited at claim 2 (see 127, “at least two” selected from those listed). See also, the above citation also addressing present claim 109.

See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 4, 5 and 110, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 5 and 6.
Regarding claims 6 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claim 8.
Regarding claims 20 and 112, see 16/441,902 at claim 15.
Regarding claims 24 and 113, see 16/441,902 at claim 17.
Regarding claim 101, see 16/441,902 at claim 5 and 6.
Regarding claim 102, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).
Regarding claim 103, see 16,441,902 at claim 1 (see the language ‘consisting essentially of addressed previously above); see also the copending application at claim 18, reciting the language “comprising”. Further, the analyses above (addresses the elected panel) further addresses “at least three” as recited in the present claims.

Regarding claim 105, see 16/441,902 at claim 8.
Regarding claim 106, see 16/441,902 at claim 15.
Regarding claims 107 and 108, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).

16/013,774
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 20, 24, 104-107, 109-111, 113-115 and 117-135 of copending Application No. 16/013,774 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., copending claims 6, 105, 109). See also, the above citation also addressing present claims 103 and 109.
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).

It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,774 at claim 20 (crude filtered aqueous extract).
Regarding claims 24, 102, 107, 108 and 113, see 16/013,774 at claim 24 (regarding the solid carrier).

16/013,821
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10, 20 and 104-107, 109-132 of copending Application No. 16/013,821 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having 
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,821 at claims 20, 107 and 112.
Regarding claims 24, 102, 107, 108 and 113, see 16/013,821 at claims 113-115 and claims 130-132.

16/131,281
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.

However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/131,281 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/131,281 at claims 24, 105 and 111.

16/124,473
Claims 1, 2, 4-6, 20, 24 and 101-113 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-114 of copending Application No. 16/124,473 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 102 and 107). 
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6 and 109.

Regarding claims 24, 102, 107, 108 and 113, see 16/124,473 at claim 24.

16/218,054
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 

Regarding claims 20, 106 and 112, see 16/821,054 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/821,054 at claims 24, 105, 106 and 111.

16/242,519
Claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 of copending Application No. 16/242,519 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). 
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).

It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/242,519 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/242,519 at claims 24, 105, 106 and 111.

17/000,102
Claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 16, 20, 22 and 24 of copending Application No. 17/000,102 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently 
The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 2.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6.
Regarding claims 20, 106 and 112, see copending claim 20
Regarding claims 24, 102, 107, 108 and 113, see copending claim 24.

US Patent No. 10,788,498
Claims 1, 2, 4-6, 24, 101-105, 107-111 and 113 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine. 

However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 4, 5, 101, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also 10,788,498 at claims 9, 12, 13 and 18. 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also 10,788,498 at claims 10 and 15.
Regarding claims 24, 102, 107, 108 and 113, see 10,788,498 at claims 4 and 7.

Claims 20, 106 and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view Dantini et al., Warthoe et al., Power, Calenoff and Lavine, as applied to claims 1, 103 and 109 above, and further in view of Hiller et al. (cited previously above).
US 10,788,498 and the cited art addresses a test kit panel substantially as claimed (see as cited above), however fails to recite wherein the plurality of distinct food preparations are crude filtered aqueous extract or processed aqueous extract (claims 20, 106 and 112).
See Hiller et al. teaching an array product substantially as claimed (an array that addresses the kit panel as claimed). As noted previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
It would have been prima facie obvious to one having ordinary skill to have relied on a known technique for providing allergen reagent (namely applying a known technique to a known product). See as cited previously above it was well known at the time (Hiller) to provide allergen in form as an aqueous extract at a solid support substrate in an array format for testing food sensitivity. One of ordinary skill in the art would have recognized that applying the known technique would have yielded the predictable result, namely of providing the allergen ready to 

US Patent No. 10,309,970 B2
Claims 1, 6, 24, 101, 105, 107-109, 111, 112 and 113 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,309,970 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,309,970 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1 of the patent). See also, the above citation also addressing present claims 103 and 109.
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also US patent claim 2.
Regarding claims 20, 106 and 112, see 10,309,970 at claim 4.
Regarding claims 24, 102, 107, 108 and 113, see 10,309,970 at claim 5.

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 9, see as indicated in detail above, the previous objection to the drawings and claims are withdrawn in response to Applicant’s amendments to the claims.
	Regarding the rejection of claims under 35 U.S.C. 112(a) (remarks pages 9-10), Applicant argues the specification teaches numerous examples of food preparations that may be used to practice the claimed invention (Applicant referring to the 80 species in the specification). 
Applicant argues the specification provides extensive guidance regarding the identification of suitable food preparations characterized by the claimed property. 
However, this is not persuasive because neither of this argument, or the original disclosure, correlate any particular structure related to all food preparations that would be capable of the claimed intended function(s). While some of the foods may relate diagnostically to Crohn’s disease (as trigger food preparations), one cannot visualize all or what species would exhibit the claimed functional characteristics as presently recited. As discussed in detail, the recited 
	 Knowing the identity of particular or specific food preparations that may be correlated with Crohn’s Disease (for example such as those species recited at the amended independent claims) does not put one in possession of any and all food preparations that would be similarly correlated (as is encompassed by the language at the independent claims). The recitation of particular levels/ measures of statistical significant for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the biomarkers that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus or not. Applicant’s claims are placing limitation on the product (the combination of food preparations) in terms of their function, rather than by structural feature or characteristics. For all of the reasons as indicated, there is insufficient evidence that Applicant was in possession of the invention as claimed.
Applicant also argues that the rejection of claims under 35 U.S.C. 112(b) (remark pages 11-12), specifically the arguments are directed to the use of the claimed product. In particular Applicant argues the limitations are clear because the specification teaches a test kit panel suitable for identifying Crohn’s trigger foods, the specification teaching the claim-recited properties are sufficient to quantitatively determine a positive response to a food based in part on baseline levels form a control group. 
However, see as discussed in detail previously in the rejection and as restated above, the claims are describing the product invention in terms of what it does rather than structure specific to what it is; the recited functional limitations impart not clear structural feature/limitation of the to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly reciting that the food preparations (or combinations of preparations) have a particular p-value or FDR multiplicity adjusted p-value, renders the claim unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed.
Regarding remarks at page 12-14, see as indicated previously above, the rejection of claims under 35 U.S.C. 102 citing Hiller et al. is withdrawn in response to Applicant’s amendments to the claims.
	Regarding the rejection of claims under 35 U.S.C. 102 citing Dantini et al. (remarks pages 15-16), see as indicated above, the rejection is withdrawn in response to amendments to the claims. See the new and also the amended grounds as set forth above addressing the amended claims.
	 Regarding the rejection of claims under 35 U.S.C. 103(a) (citing Hiller et al. in view of the cited art) Applicant argues that the office action has failed to point to any teaching in the cited art that would impel the ordinarily skilled artisan to combine the teachings. Specifically, Applicant argue that their disclosure is based on the surprising discovery of test kit panels and methods for effectively identifying specific food items which can be eliminated from a patients diet in order to reduce or alleviate Crohn’s Disease symptomology (remarks pages 17-18). 

Applicant further argues that while some commercially available tests existed prior to their invention, these tests suffer from one or more problems, rendering such tests unreliable. Applicant argues that problems associated with these unspecified tests include, but are not limited to, high false positive rates, high false negative rates, high intra-patient variability, and high inter-laboratory variability. Applicant also argues that the specification teaches that certain food items are highly predictive/associated with Crohn’s whereas others food items have no significant association with Crohn’s disease (remarks page 18).
 However these arguments are not persuasive because the arguments directed to the use of a kit as claimed for the purpose of identifying foods that trigger a person’s Crohn’s disease are arguments directed to the intended use. The prior art need not specifically disclose a combination of food preparations used for the same purpose as Applicant in order to read on the claim, for example the prior art need not specifically teach food preparation for intended purposes related to Crohn’s disease, in order to address the kit as claimed. The present invention is directed to a product, and the combination of the cited art as set forth results in a product that is structurally indistinguishable. Considering the prior art structure is the same (comprises the required food preparations) it would similarly be expected usable for the same intended purpose as claimed.
Applicant argues (remarks page 18) that the specification teaches that foods were tested using sera from a Crohn’s disease patient and a non-Crohn’s disease patient control to determine which food items Crohn’s disease patients show a positive immunoassay score. Applicant's th and 95th percentiles of the control signal scores were determined. Each Crohn’s patient in the bootstrap sample was compared to determine whether the patient had a "positive" response. However, these arguments are not specific to any limitations recited at the claimed invention which is a kit. Rather these arguments are directed to steps of a method of making or using the kit (neither of which is the claimed invention).
Applicant argues Hiller teaches a device directed for screening large numbers of allergens form a plurality of sources, not a Crohn’s disease kit panel consisting essential of the food preparations claimed (see claims as amended in Applicant’s response, also remarks page 19, arguing that the additional references also fail to teach their food preparations for Crohn’s). However, as indicated above, the arguments that the art does not teach a kit for Crohn’s is not persuasive in the present case because the present invention is directed to a kit product, and the argument is specific to the intended use of the product. For the reasons as indicated in the art rejection above, it would have been obvious to have combined the food preparations as in Applicant’s elected panel, and as such the panel as taught by the prior art, since it is not structurally distinct from the claimed kit, would be expected capable of the same intended use as argued. Based on the cited art of record, one would be motivated to combine the different recited food preparations to produce a comprehensive screening panel. Those having ordinary skill in the art at the time appreciated the ability to combine various different food preparation into singular screening panels, it was not novel or unobvious to provide such panels, for example for the purpose of screening for a patient’s sensitivities to various foods as indicated (see the detailed rejection as set forth above).

Applicant’s arguments are not persuasive for these reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641